Title: From Benjamin Franklin to John Smith, 4 November 1764
From: Franklin, Benjamin
To: Smith, John


Dear Sir
Philada. Nov. 4. 1764
I received your very obliging Letter. I thank you cordially for your kind good Wishes. I hope my Conduct in England will be such as not to lessen the Esteem you honour me with; and that on my Return I shall have the Pleasure of finding you and my other Burlington Friends all well and happy. I am, with sincere Respect, and Affection, Dear Sir, Your most obedient humble Servant
B Franklin
John Smith Esqr
 
Endorsed: Novr: 4. 1764	Doct: B. Franklin
